           Case 1:21-cv-06264-ER Document 8 Filed 09/07/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RAMZI KAKISH,

                                   Plaintiff,

                       -against-                                     21-CV-6264 (ER)

 STREETWORK PROJECT, SAFE HORIZON;                                ORDER OF SERVICE
 CAROLYN STRUDWICK, ASSOCIATE VICE
 PRESIDENT,

                                   Defendants.

EDGARDO RAMOS, United States District Judge:

       Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. §§ 2000e to 2000e-17 and the New York City and State Human Rights Laws,

N.Y.C. Admin. Code §§ 8-101 to 131; N.Y. Exec. Law §§ 290 to 297, alleging that Plaintiff’s

employer discriminated against Plaintiff based on sex and national origin. By order dated July

27, 2021, the Court granted Plaintiff’s request to proceed in forma pauperis (“IFP”).

                                            DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that summonses and the complaint be served within

90 days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served

summonses and the amended complaint until the Court reviewed the amended complaint and

ordered that a summons be issued. The Court therefore extends the time to serve until 90 days
            Case 1:21-cv-06264-ER Document 8 Filed 09/07/21 Page 2 of 4




after the date summonses are issued. If the complaint is not served within that time, Plaintiff

should request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir.

2012) (holding that it is the plaintiff’s responsibility to request an extension of time for service);

see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff

proceeding IFP] provides the information necessary to identify the defendant, the Marshals’

failure to effect service automatically constitutes ‘good cause’ for an extension of time within the

meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants Streetwork Project, Safe Horizon and

Carolyn Strudwick through the U.S. Marshals Service, the Clerk of Court is instructed to fill out

a U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

defendants. The Clerk of Court is further instructed to issue summonses and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon the

defendants.

        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail an information package to Plaintiff. Plaintiff has

consented to receive electronic service of notices and documents in this action. (ECF 1, at 9.)




                                                   2
            Case 1:21-cv-06264-ER Document 8 Filed 09/07/21 Page 3 of 4




         The Clerk of Court is further instructed to issue summonses, complete the USM-285

forms with the addresses for Streetwork Project, Safe Horizon and Carolyn Strudwick, and

deliver to the U.S. Marshals Service all documents necessary to effect service.

SO ORDERED.

Dated:     September 7, 2021
          New York, New York

                                                           EDGARDO RAMOS
                                                         United States District Judge




                                                3
Case 1:21-cv-06264-ER Document 8 Filed 09/07/21 Page 4 of 4




          DEFENDANTS AND SERVICE ADDRESSES

  Streetwork Project, Safe Horizon
  209 W. 125th St, 2nd Floor
  New York, NY 10027

  Carolyn Strudwick, LMSW
  209 W. 125th St, 2nd Floor
  New York, NY 10027
